Prayer of petitioner that he be permitted to take the written bar examination which is scheduled for February 22 and 23, 1977, is granted subject to the following conditions.
1. The petitioner will forthwith furnish to the Clerk of the Court his examination number.
2. The Clerk will then notify the Examiners that the books bearing the petitioner’s number, and containing his responses to the essay portion of the examination, shall be forwarded forthwith unoorrected to the Clerk’s Office where they will be placed under seal.
Wiliam P. Butler, for petitioner.
3. The Board shall make no evaluation of the scores the pettioner receives on the Multistate phase of the examination.
The degree of competency with which the petitioner has performed during this examination will remain unresolved pending a final determination as to the petitioner’s eligibility to take the bar examination.